Citation Nr: 1024035	
Decision Date: 06/28/10    Archive Date: 07/08/10

DOCKET NO.  05-16 476	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to an increased rating for residuals, 
dislocation, left shoulder, with arthritic changes, currently 
evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and his wife




ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The Veteran had active service from October 1972 to August 
1980.

This matter originally came before the Board of Veterans' 
Appeals (Board) from an August 2004 rating decision of the 
above Regional Office (RO) of the Department of Veterans 
Affairs (VA) which denied service connection for tinnitus and 
denied a rating in excess of 20 percent for residuals, 
dislocation, left shoulder, with arthritic changes. 

In March 2007, the Veteran and his wife testified at a 
hearing at the RO before the undersigned Veterans Law Judge.

In a February 2008 decision, the Board, in pertinent part, 
denied the Veteran's claims for service connection for 
tinnitus and a rating in excess of 20 percent for residuals, 
dislocation, left shoulder, with arthritic changes.  The 
Veteran thereafter appealed the Board's decision to the U.S. 
Court of Appeals for Veterans Claims (Court).  In a March 
2009 Order, the Court granted a Joint Motion for Remand, 
vacated those parts of the February 2008 Board decision that 
denied the Veteran's claims for service connection for 
tinnitus and a rating in excess of 20 percent for residuals, 
dislocation, left shoulder, with arthritic changes, and 
remanded those matters for readjudication consistent with the 
motion.

The issue of entitlement to a rating in excess of 20 percent 
for residuals, dislocation, left shoulder, with arthritic 
changes, is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.



FINDING OF FACT

The competent and probative evidence of record preponderates 
against a finding that the Veteran's tinnitus is due to any 
incident or event in active service.


CONCLUSION OF LAW

Tinnitus was not incurred in or aggravated by service, nor 
may tinnitus, as an organic disease of the nervous system, be 
presumed to have been incurred in or aggravated by service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance 

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 
Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  Notice should also address the rating 
criteria and effective date provisions that are pertinent to 
the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The RO provided the appellant pre-adjudication notice by 
letter dated in June 2004.  Complete notice was sent in March 
2006 and the claim was readjudicated in a January 2007 
statement of the case.  Mayfield, 444 F.3d at 1333.

VA has obtained service treatment records, assisted the 
appellant in obtaining evidence, afforded the appellant a 
physical examination, obtained a medical opinion as to the 
etiology and severity of disabilities, and afforded the 
appellant the opportunity to give testimony before the Board.  
All known and available records relevant to the issue of 
entitlement to service connection for tinnitus have been 
obtained and associated with the appellant's claims file; and 
the appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claim at this time.

Service Connection for Tinnitus

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303(a).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 
3.303(d).

The law also provides that, even where there is no record of 
organic disease of the nervous system (e.g., sensorineural 
hearing loss or tinnitus) in service, its incurrence 
coincident with service will be presumed if it was manifest 
to a compensable degree within one year after service.  38 
U.S.C.A. § 1101, 1112, 1113, 1137; 38 C.F.R. § 3.307, 
3.309(a).

In order to prevail on the issue of service connection there 
must be competent evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
competent evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 
(Fed. Cir. 2006).  
In addition to the above requirements, there are alternative 
methods of establishing service connection under 38 C.F.R. § 
3.303(b).  For example, a claimant may establish service 
connection by chronicity.  Chronicity is established if the 
claimant can demonstrate (1) the existence of a chronic 
disease in service and (2) present manifestations of the same 
disease.  See Savage v. Gober, 10 Vet .App. 488 (1997).  
Alternatively, the claimant may establish service connection 
by continuity of symptomatology.  Continuity of 
symptomatology may be established if a claimant can 
demonstrate (1) that a condition was "noted" during 
service; (2) there is post service evidence of the same 
symptomatology; and (3) there is medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the post service symptomatology.  Savage, 10 
Vet. App. at 495. 

The Veteran contends that he was exposed to excessive noise 
in service as a jet engine mechanic.  He indicated he wore 
hearing protection, but sometimes had to take it out of one 
ear to hear.  He claims that he has had tinnitus since 
service, and that tinnitus resulted from excessive noise 
exposure in service.  In an October 1992 rating decision, the 
RO granted service connection for bilateral hearing loss 
based on a finding that bilateral hearing loss was shown on 
the Veteran's service separation examination.

The Veteran's service treatment records are negative for any 
complaints or findings of tinnitus.  His DD Form 214 showed 
that his MOS (military occupational specialty) was as a jet 
engine mechanic during service.

On a VA audiological examination in September 1992, the 
Veteran reported working on diesel engines and jet aircraft 
during service.  He reported that his bilateral tinnitus had 
an onset three to four years prior.  He also reported that 
his tinnitus was periodic, had a low pitch of medium 
intensity, and that the severity of his tinnitus was 
"insignificant."

The Veteran filed his claim for service connection for 
tinnitus in April 2004.  He claimed he was a jet engine 
mechanic and suffered acoustic trauma during service.

On VA examination in July 2004, the Veteran reported having a 
constant, significant bilateral high-pitched tinnitus since 
1980.  He reported working around aircraft in service from 
1972 to 1980 with hearing protection.  He also worked in 
automotive repair, around diesel engines, as a civilian with 
occasional use of hearing protection.  The Veteran also 
reported using chainsaws and powertools for recreation 
without hearing protection.  The VA audiologist noted that 
there no reports of tinnitus in service records, that the 
Veteran reported an extensive history of civilian noise 
exposure, and that there were conflicting reports of tinnitus 
given by the Veteran at different evaluations.  The VA 
audiologist then opined that the Veteran's tinnitus was 
"less than likely" related to noise exposure in service.

In February 2005, the Veteran, his wife, and his daughter 
testified at a hearing at the RO.  He testified that he 
worked on jet engines during service and used earmuffs and 
earplugs during service, but had to take one out sometimes to 
be able to hear.  He testified that his tinnitus started in 
service, after working on a jet engine and being exposed to 
the noise, and that over the years since service his tinnitus 
became more frequent and constant.

In March 2007 the Veteran and his wife testified at a hearing 
at the RO before the undersigned Veterans Law Judge.  He 
testified he was exposed to jet engine noise in service while 
doing flight line maintenance, and that the ringing in his 
ears had an onset in 1982.  The Veteran's wife testified that 
the Veteran had tinnitus since he was separated from service.

The Board initially acknowledges that the lack of any 
evidence showing the Veteran exhibited tinnitus during 
service is not fatal to his claim.  The laws and regulations 
do not strictly require in-service complaints of, or 
treatment for, hearing loss in order to establish service 
connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 
(1992).  Where there is no evidence of the veteran's claimed 
hearing disability until many years after separation from 
service, "[i]f evidence should sufficiently demonstrate a 
medical relationship between the veteran's in-service 
exposure to loud noise and his current disability, it would 
follow that the veteran incurred an injury in service . . . 
."  Hensley v. Brown, 5 Vet. App. at 160 (quoting Godfrey v. 
Derwinski, 2 Vet. App. 352, 356 (1992)).  Therefore, the 
critical question is whether the Veteran has tinnitus that is 
causally related to service.

The Board notes that based upon the Veteran's contentions and 
the findings made on VA examinations in September 1992 and 
July 2004, it appears that he has tinnitus.  With regard to 
continuity of symptomatology, the Board notes the Veteran 
testified that he began experiencing tinnitus in 1982 and his 
wife testified that he had had experienced tinnitus since 
separating from service.  The Board finds, however, that this 
testimony is outweighed by the objective evidence of record.  

Although it appears that the Veteran was exposed to excessive 
noise in service, as a result of his work as a jet engine 
mechanic, the record reflects he used some hearing protection 
in service.  Additionally, the Veteran also had post-service 
noise exposure, including automotive repair around diesel 
engines and using chainsaws and powertools, all without any 
hearing protection.  At the September 1992 VA examination, 
the Veteran reported his tinnitus had an onset three or four 
years prior (either 1988 or 1989), but more recently, he 
indicated his tinnitus was present since service.  The Board 
finds the Veteran's allegations of continuity of 
symptomatology are outweighed by the statements given in 
connection with the prior examinations.  

The only competent medical evidence of record addressing a 
link between the Veteran's current complaints of tinnitus and 
his service is the July 2004 VA examiner's opinion, which is 
to the effect that the Veteran's tinnitus is not due to 
service.  The Board finds that the examiner's opinion is 
supported by adequate rationale:  it specifically notes that 
the record did not show any complaints of tinnitus during 
service, that the Veteran had an extensive history of noise 
exposure as a civilian, and that the Veteran's own statements 
regarding the onset of his tinnitus had changed since the 
September 1992 VA examination.

There is no competent medical evidence to the contrary.  
Additionally, service connection for tinnitus on a 
presumptive basis is not available in this case, because, as 
noted, there is no indication in the evidence of record that 
the Veteran manifested an organic disease of the nervous 
system, shown to include tinnitus, to a compensable degree 
within his first post-service year.  See 38 U.S.C.A. § 1101, 
1112, 1113, 1137; 38 C.F.R. § 3.307, 3.309(a).

The Board acknowledges the Veteran's assertions that he was 
exposed to excessive noise in service from jet engines, and 
that he believes this exposure caused his tinnitus.  It is 
true that a veteran's lay statements may be competent to 
support a claim for service connection by supporting the 
occurrence of lay-observable events or the presence of 
disability or symptoms of disability subject to lay 
observation.  Jandreau, 492 F.3d at 1372; Buchanan, 451 F.3d 
at 1331; Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
In this case, however, the Veteran's statements regarding his 
tinnitus have not been consistent.  Significantly, he 
reported at the September 1992 VA examination that his 
tinnitus had been present for three or four years and was 
insignificant.  Only after he filed his claim for service 
connection for tinnitus in April 2004 did the Veteran report 
that his tinnitus had been present since service.  

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990) Equal weight is not accorded 
to each piece of evidence contained in the record; every item 
of evidence does not have the same probative value.  Here, 
the Board finds the VA examination report, which provided a 
credible rationale for its conclusion, to outweigh the 
Veteran's lay statements, which, as noted, have not been 
consistent over the years.

In summary, and the Board finds that the preponderance of the 
competent and probative evidence is against the Veteran's 
claim for service connection for tinnitus. As the 
preponderance of the evidence is against the claim, the 
benefit-of-the-doubt rule does not apply, and the claim for 
service connection for tinnitus must be denied. 38 U.S.C.A. § 
5107(b); Gilbert, supra.


ORDER

Service connection for tinnitus is denied.


REMAND

With regard to the left shoulder claim, the March 2009 Joint 
Motion found the Board's discussion of the VA examination 
reports of record insufficient with regard to the effect of 
functional loss due to limited or excess movement, pain, 
weakness, excess fatigability, or incoordination.  See 38 
C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 
(1995).  The Veteran's service-connected left shoulder has 
not been examined for VA purposes since July 2006, and that 
examination did not include sufficiently detailed findings to 
allow a full assessment of the DeLuca factors.  Thus, a 
current examination is warranted.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA 
orthopedic examination to determine the 
severity of his left shoulder disability.  
All indicated tests and studies are to be 
performed.  Prior to the examination, the 
claims folder must be made available to 
the physician for review of the case.  The 
physician is requested to obtain an 
occupational and recreational history to 
document the Veteran's physical activities 
over the years.  In reporting the results 
of range of motion testing in degrees, the 
physician should specifically identify any 
excursion of motion accompanied by pain.  
The examiner should identify any objective 
evidence of pain and assess the extent of 
any pain.  All indicated testing should be 
performed.  The extent of any 
incoordination, weakened movement and 
excess fatigability on use should be 
described.  To the extent possible, the 
functional impairment due to 
incoordination, weakened movement and 
excess fatigability should be assessed in 
terms of additional degrees of limitation 
of motion.  The examiner should also 
express an opinion concerning whether 
there would be additional limits on 
functional ability on repeated use or 
during flare-ups (if the Veteran describes 
flare-ups), and if feasible, express this 
in terms of additional degrees of 
limitation of motion.  

Opinions should be provided based on the 
results of the examination, a review of 
the medical evidence of record, and sound 
medical principles.  All examination 
findings, along with the complete 
rationale for all opinions expressed, 
should be set forth in the examination 
report.

2.  Then, the AMC/RO should readjudicate 
the claim remaining on appeal in light of 
all pertinent evidence and legal 
authority.  If the benefit sought on 
appeal remains denied, the AMC/RO must 
furnish to the Veteran and his 
representative an appropriate supplemental 
statement of the case that includes clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims file 
is returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  

The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for 


additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


